USCA11 Case: 20-10181     Date Filed: 05/21/2021    Page: 1 of 3



                                                       [DO NOT PUBLISH]



               IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                         ________________________

                                No. 20-10181
                            Non-Argument Calendar
                          ________________________

                      D.C. Docket No. 2:19-cv-14060-RLR

DARIO M. RODRIGUEZ,

                                                              Plaintiff-Appellant,

                                     versus

ALAN LAWSON,
Supervisor, Supreme Court,
ALBERTO GONZALEZ,
Attorney General,
CHARLES T. CANADY,
Supervisor, Supreme Court,
HUGH HURWITZ,
Supervisor, Bureau of Prison,
JAMES C. MAHEN,
District Judge, et al.,

                                                            Defendants-Appellees.

                          ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        ________________________

                                (May 21, 2021)
          USCA11 Case: 20-10181        Date Filed: 05/21/2021   Page: 2 of 3



Before JORDAN, GRANT, and BLACK, Circuit Judges.

PER CURIAM:

      Dario Rodriguez appeals the district court’s dismissal of his pro se 42 U.S.C.

§ 1983 complaint. The district court dismissed Rodriguez’s second amended

complaint because Rodriguez failed to comply with its orders. On appeal,

Rodriguez reiterates the merits of his § 1983 claims, instead of challenging the

basis of the district court’s dismissal of his complaint.

      A legal claim or argument that is not briefed on appeal is deemed

abandoned. Access Now, Inc. v. Southwest Airlines Co., 385 F.3d 1324, 1330 (11th

Cir. 2004). This policy applies to pro se pleadings, which are held to a less strict

standard than pleadings drafted by attorneys and are construed liberally. See

Timson v. Sampson, 518 F.3d 870, 874 (11th Cir. 2008). Rodriguez has abandoned

his challenge to the district court’s dismissal of his case for failure to comply with

the district court’s orders because he has not briefed the issue on appeal. See id.

      In any event, the district court did not abuse its discretion by dismissing

Rodriguez’s seconded amended complaint without prejudice. See Betty K

Agencies, Ltd. v. M/V Monada, 432 F.3d 1333, 1337 (11th Cir. 2005) (explaining

we review the dismissal of a lawsuit for failure to comply with the rules of the

court for an abuse of discretion). A federal district court has the inherent power to

dismiss a case sua sponte under Federal Rule of Civil Procedure 41(b) if the


                                           2
          USCA11 Case: 20-10181        Date Filed: 05/21/2021    Page: 3 of 3



plaintiff fails to comply with a court order. Id. Rodriguez failed to comply with

the court’s orders when he filed his second amended complaint because the

complaint went beyond the court’s 20-page limit and failed to present his claims in

short and plain statements in accordance with Federal Rule of Civil Procedure 8(a)

as directed. See Albra v. Advan, Inc., 490 F.3d 826, 829 (11th Cir. 2007) (stating

although we liberally construe pro se pleadings, pro se litigants are nonetheless

required to conform their pleadings to procedural rules). Rodriguez had been

warned that failure to comply with the court’s orders could result in the dismissal

of his complaint. Additionally, the district court’s dismissal without prejudice

would have allowed Rodriguez to re-file his complaint in compliance with the

Federal Rules of Civil Procedure. See Dynes v. Army Air Force Exch. Serv., 720

F.2d 1495, 1499 (11th Cir. 1983) (holding that dismissal without prejudice, even

for a minor violation of a court order to file a brief, was not an abuse of discretion).

Thus, the district court did not abuse its discretion in dismissing Rodriguez’s

second amended complaint under Rule 41(b). Accordingly, we affirm.

      AFFIRMED.




                                           3